Citation Nr: 18100300
Decision Date: 04/05/18	Archive Date: 04/05/18

DOCKET NO. 14-03 038
DATE:	April 5, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to February 6, 2018, and in excess of 70 percent thereafter is denied.
Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to February 6, 2018 is denied.
FINDINGS OF FACT
1.  From December 13, 2010 to February 5 2018 the Veterans service-connected PTSD was manifested by symptomatology demonstrating occupational and social impairment with occasional decrease in work efficiency.
2.  Since February 6, 2018 the Veterans service-connected PTSD has been manifested by symptomatology demonstrating occupational and social impairment with deficiencies in most areas.
3.  Prior to February 6, 2018 the probative evidence of record is against a finding that the Veteran was unable to secure or follow substantially gainful employment as a result of her service-connected PTSD.
CONCLUSIONS OF LAW
1.  From December 13, 2010 to February 5, 2018 the criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).
2.  Since February 6, 2018 the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.130, Diagnostic Code 9411.
3.  Prior to February 6, 2018 the criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
In a January 2014 statement the Veteran noted disagreement with the effective date assigned for the grant of service connection for PTSD.  The Board notes that the effective date was assigned by a March 2012 rating decision and that the United States Court of Appeals for Veterans Claims (Court) held in Rudd v. Nicholson, 20 Vet. App. 296 (2006), that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error as there are no freestanding claims for an earlier effective date.  Again, the Agency of Original Jurisdiction (AOJ) should respond to the Veterans January 2014 statement. 
The Veteran served on active duty from October 1987 to October 1991. 
In May 2017, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
A February 2018 rating decision increased the Veterans rating for PTSD from 30 percent to 70 percent and awarded entitlement to a TDIU, effective February 6, 2018.  As a higher rating for this disability may be assignable and the claimant is presumed to seek the maximum available benefit, the claim for a higher rating for PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
The Court has held that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to a TDIU is properly before the Board.
In October 2017 the Board remanded the issues on appeal for additional development and a new VA examination.  The issues have now been returned to the Board for appellate review.
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
PTSD
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).
The Veterans disability is evaluated under Diagnostic Code 9411, which assigns ratings based upon the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.
A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  Id.
A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.
A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.
The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list.  Rather, the symptoms serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).
When there is an approximate balance of positive and negative evidence regarding the degree of disability, the benefit of the doubt shall be given to the veteran.  See 38 U.S.C. § 5107; 38 C.F.R. § 4.3.  
	December 13, 2010 to February 5, 2018 
The Veteran has been in receipt of a 30 percent rating for PTSD since December 13, 2010, the date VA received the Veterans claim for compensation.   The Veteran is not service-connected for her diagnosed schizoaffective disorder. 
In November 2011 the Veteran underwent a VA examination for PTSD.  The examiner diagnosed schizoaffective disorder with both manic and depressed features and PTSD.  The examiner reported that it is possible to differentiate the symptoms attributable to each diagnosis.  He reported that the Veterans nightmares, flashbacks, hypervigilance, hyperarousal, and panic attacks are attributable to the PTSD.  He attributed the Veterans paranoia, fear, hallucinations, panic attacks, and mental confusion to her schizoaffective disorder.  Of note, panic attacks occurred weekly or less often.  The examiner reported that the Veteran experiences moderate symptoms of PTSD that moderately impair her personal, emotional, social, interpersonal, and occupational functioning on a day to day basis.  He reported the Veteran experienced nightmares once a week, has flashbacks once a week and that the she is very distrustful of men, has persistent problems sleeping, moderate irritability, and does not like to be in large groups.  
The examiner explained that the combination of both mental disorders render the Veteran totally and permanently disabled; that the schizoaffective disorder accounted for 75 percent of her occupational and social impairment and the PTSD the other 25 percent.  He reported that the Veteran was not currently employed and that the Veteran has been unable to work due to her schizoaffective disorder.  
During the October 2013 VA examination the examiner explained that it is possible to differentiate the symptoms attributable to the Veterans mental disorder.  She reported that the PTSD is characterized by difficulties related to persistent re-experiencing of the traumatic event, persistent avoidance of stimuli associated with trauma and numbing of general responsiveness, and persistent symptoms of increased arousal.  She reported that the schizoaffective disorder involves periods of depression and/or mania superimposed on periods of psychotic symptoms, which include delusions and hallucinations.  
The examiner noted that the September 2011 examiner reported the Veterans schizoaffective disorder accounted for 75 percent of the impairment and PTSD 25 percent and explained that this appears to have remained largely unchanged.  The examiner reported that the Veterans schizoaffective disorder is believed to be primarily responsible for her functional impairment and the PTSD symptoms are believed to be mild to moderate and exacerbate the functional impairment related to the schizoaffective disorder.  The examiner explained that the Veterans disorders together completely impair her ability to function consistently and reliably in both social and occupational settings.  She reported that the PTSD symptoms are largely managed by her medication and continue to produce mild to moderate impairment.  She reported that the PTSD symptoms alone would be expected to produce a decrease in work efficiency with intermittent periods of inability to perform occupational tasks. 
In a November 2015 Narrative Summary the Veterans Vet Center counselor reported that the Veterans PTSD exacerbates her symptoms of schizoaffective disorder.  He reported that her symptoms greatly limit her ability to function in a workplace setting, that the symptoms severely limit her short and long term memory, judgment, and concentration.  He reported these symptoms severely limit her ability to understand detailed procedures or work instructions and they limit her ability to interact with customers or co-workers.  He reported that her symptoms result in the inability to sustain employment.  
Treatment records during this period reflect that the Veteran was alert and oriented, dressed appropriately, and had no overt impairments in cognition or memory.  The Veteran demonstrated occasional periods of anxiety, and her judgment was grossly intact.  Her mood was described as euthymic and she was noted to have flat affect.  Her thought process has been routinely described as linear and logical.  She has been noted to have speech slow in rhythm, but lucid with normal tone and volume. See May and December 2016 Treatment Records.
Lay statements reflect that the Veteran experiences anxiety and depression due to her PTSD.  In lay statements the Veteran and her family reported that the Veteran suffers from flattened affect, panic attacks, poor short and long term memory and difficulty understanding complex commands, impaired judgment, anxiety, depression, and difficulty forming working relationships.  The evidence reflects that the Veteran is unable to drive more than 5 miles due to her psychiatric symptoms.  See March 2014 and August and September 2015 Statements.
The evidence of record establishes that during this period the Veterans symptoms more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  The evidence reflects that the Veterans symptoms attributable to her service-connected PTSD included nightmares, flashbacks, hypervigilance, hyperarousal, panic attacks, persistent problems sleeping, moderate irritability, and that the Veteran does not like to be in large groups.  As many of the above symptoms are contemplated by those symptoms listed as demonstrative of a 30 percent rating, the Board finds that the Veterans disability picture more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Thus, a 30 percent rating is warranted since the grant of service connection.  Id.  
A rating in excess of 30 percent is not warranted at any point prior to February 6, 2018 when looking at the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  The Veterans cognitive functioning was normal and her judgment intact.  Thought process has been routinely described as linear and logical.  Despite evidence that the Veteran has flattened affect and slowed speech, overall her symptoms attributable to PTSD do not rise to the level of occupational and social impairment with reduced reliability and productivity and are not demonstrative of a rating higher than 30 percent.  While competent to report the symptoms of her psychiatric disorders, the Veteran is not shown to possess any medical expertise; thus, her opinion as to which symptoms are attributable to her PTSD is not competent medical evidence.  Each of the VA examiners have reported that it is possible to differentiate which symptoms are attributable to each of the Veterans disorders and have described the Veterans PTSD symptoms as mild to moderate.  This supports the finding that a 30 percent but no higher rating is warranted.  
In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning even higher ratings, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Since February 6, 2018
During the February 2018 VA examination the examiner diagnosed PTSD and schizoaffective disorder.  She reported the Veterans PTSD demonstrated symptoms of depression, anxiety, flashbacks, avoidance of trauma triggers, sleep disturbance, hypervigilance, and irritability.  She reported the schizoaffective disorder demonstrated symptoms of auditory hallucinations, delusions, mood swings, and paranoia.  The examiner reported that currently 100 percent of the Veterans occupational and social impairment is attributable to her service-connected PTSD symptoms.  The examiner explained that the Veterans schizoaffective disorder symptoms were well controlled by medication and that the Veterans PTSD symptoms are having a moderate to at times severe impact on her psychosocial and occupational functioning.
The Board finds that the Veterans disability picture during this period more nearly approximates occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130.  For example, the February 2018 examiner reported that the Veterans PTSD symptoms are having a moderate to at times severe impact on her psychosocial and occupational functioning.  She reported that the Veterans level of occupational and social impairment demonstrated deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood and explained this was entirely due to her service-connected PTSD.  Thus, a rating of 70 percent is warranted.  Id.  
The Board finds that the Veterans psychiatric symptoms were not productive of total occupational and social impairment during any period on appeal as the record reflects that the Veteran was able to maintain some social and family relationships.  The Board finds that in addition to the lack of total occupational and social impairment as described above, demonstrative symptoms of such a level of impairment due to PTSD were also not present.  In fact, the Veteran was described as appropriately dressed, and during examinations the Veterans thought process was logical and judgment intact; there were no signs of hallucinations, delusions, or preoccupations due to PTSD.  The Veteran denied suicidal ideation which is strong evidence against a finding that she was a persistent danger of hurting herself or others.  The Veteran has been described as oriented to time and place.  The Veterans memory impairment due to PTSD has never been described on a level of memory loss for names of close relatives, own occupation, or own name.  While the medical evidence reflects that the Veterans PTSD exacerbates her schizoaffective disorder, each VA examiner indicated it is possible to differentiate the symptoms attributable to each disorder, and a degree of impairment less than total was present due to PTSD symptoms.  Thus, a 100 percent rating is not warranted.  See id.; see also Fenderson v. West, 12 Vet. App. 119, 127 (1999).
In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning higher ratings, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 55.
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
TDIU
VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
In determining whether a veteran is entitled to a TDIU, neither the veterans non-service-connected disabilities nor age may be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2017).  Factors to be considered are the Veterans education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).
A TDIU has been awarded effective February 6, 2018, the day the Veteran became schedularly eligible for a TDIU.  
Prior to February 6, 2018, the Veterans combined disability rating was 30 percent; 30 percent for her PTSD, and a noncompensable rating for her right cheek scar, residual excision basal cell carcinoma.  Thus, she was not eligible for a TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  The case could, however, be referred to the Director of VAs Compensation Service for consideration of an extraschedular TDIU if the evidence showed she was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board finds such was not the case.  
On the Veterans September 2013 application for TDIU she indicated she was unemployable as a result of her PTSD.  She asserts that she has been unemployed since April 2006.  Military personnel records reflect that the Veteran trained as an electricians technician and postal clerk.  A September 2015 statement indicates that the Veteran obtained an Associates Degree and a Bachelors of Science in Sociology.  The Veteran submitted a January 2014 work history list which reflects she has been employed as a cleaner, accounts payable clerk, residence aide, signal tuner, archives and office clerk, cashier, kitchen preparation worker, stock person, night manager, evening receiving clerk, and accounts receivable operator.  
Prior to February 6, 2018, VA examiners indicated that the Veterans PTSD disorder was not productive of total occupational impairment.  The November 2011 VA examiner reported that the Veterans PTSD moderately impairs her personal, emotional, social, interpersonal, and occupational functioning.  He reported the Veteran has been unable to work as a result of her nonservice-connected schizoaffective disorder.  The October 2013 VA examiner described the PTSD symptoms as mild to moderate and exacerbate the functional impairments related to the schizoaffective disorder.  She reported that the Veterans PTSD symptoms alone would be expected to produce a decrease in work efficiency with intermittent periods of an inability to perform occupational tasks. 
Given the Veterans college education and occupational experience and that clinicians have opined that the PTSD caused occupational impairment to a degree that she could still work, albeit with moderate impairment, the Board finds that the evidence is against a finding that the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected PTSD prior to February 6, 2018.  Thus, referral for extraschedular consideration for a TDIU is not warranted.  



 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. Gonzalez, Associate Counsel 

